DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “quantified audio signal outputted on the display” used to determine proximity of the end of the steerable delivery sheath to a blood vessel of a predetermined size must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6-9, 13, 15-18 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because the limitation of “the determined proximity is at least 1 cm” is indefinite.  It is unclear if determined proximity is within at least 1 cm or if the determined proximity is larger than 1 cm.  Claim 1 is also rejected because it is unclear if “an acceptable distance” is the determined proximity of 1 cm.  Claim 3 appears to have a similar issue.  Claim 1 is also rejected because it is unclear how the limitation of “wherein no coronary angiography is performed on the subject within 12 hours prior to introducing the steerable delivery sheath into the subject and during the method” is a step in the claimed method.  Claim 3 is also rejected because it is unclear if “an ablation catheter” (line 10) is the same ablation catheter previously set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-9, 15-18 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0228221 to Kassab et al. "Kassab" in view of U.S. Publication No. 2012/0105480 to Barley et al. “Barley”, U.S. Patent No. 4,771,788 to Millar and U.S. Publication No. 2009/0005675 to Grunwald et al. “Grunwald”.  
As for Claims 1 and 3, Kassab discloses a method for placing a medical instrument (e.g. ablation device/pacing lead) adjacent to and on the epicardial surface of a heart with a steerable multi-lumen catheter (Abstract; Paragraphs [0008]-[0009], [0042], [0104], [0123], [0157] and [0164]-[0165]; also Figs. 7 and corresponding descriptions).  Kassab further discloses where a "navigational tool" (e.g. Doppler blood flow probe) can be inserted within a lumen of the catheter and is capable of being advanced through its distal end (Paragraph [0043]) in order to identify blood flow which helps the clinician avoid blood vessels during a medical procedure (e.g. pacing/ablation (Paragraph [0164]-[0165]).  Such disclosures are considered to read on the functional language step of “when no blood vessel of a predetermined size is to be determined within an acceptable distance...advancing the delivery sheath..." in its broadest reasonable interpretation.  In other words, normal and routine use of the system described by Kassab would read on the claimed step.  Examiner also notes that the blood vessel proximity is considered to be at least 1 cm and that the blood vessels Kassab is looking to avoid would have a width of at least 1 mm in its broadest reasonable interpretations based on the area of anatomy Kassab’s device is navigating.  In addition, Kassab does not disclose a step of performing coronary angiography within 12 hours of introducing the device within the patient’s body.  Alternatively, Examiner notes that one skilled in the art would have found it obvious to Kassab’s disclosure.   
However, Kassab does not 1) depict or disclose wherein the catheter is a single lumen catheter, 2) use of an ultrasound Doppler probe to identify blood flow with an audible output and 3) where the ultrasound Doppler probe is attached to the end of the steerable delivery sheath on the external surface as now claimed.  
As for the number of lumens, Examiner contends that such a modification is considered to be an obvious design choice in the absence of showing any criticality or unexpected result.  Evidence of the lack of criticality comes from Applicant’s own specification which states that the delivery sheath may have a single lumen or two lumens or three lumens or four lumens (Paragraphs [0029]-[0030]).  Nonetheless, Barley depicts a single lumen catheter as will be explained below.  Accordingly, it would have been obvious to have resized Kassab’s catheter in one embodiment to only include one lumen as such a modification merely involves a simple design change in the absence of showing any criticality or unexpected result.  
As for the ultrasound Doppler and embedding it or positioning it on the outside of the delivery sheath, Millar teaches from within a similar field of endeavor with respect to intrabody probes where a Doppler mechanism (e.g. ultrasound Doppler) is coupled to the distal end in order to determine blood flow (Abstract; Column 2).  While Millar does not specify the specific type of Doppler output used to convey the blood flow information, one skilled in the art would readily recognize that Doppler information may be output in a variety of conventional means.  For example, Grunwald teaches from within a similar field of endeavor with respect to navigating a device with Doppler data reducing the need for imaging (Paragraphs [0003] and [0025]).  Grunwald explains that the ultrasound Doppler data can be conveyed to the user audibly and/or visually as a flow velocity profile output 705 or a bar graph 710 (Paragraphs 
In addition, Barley teaches from within a similar field of endeavor with respect to medical devices configured to ablate tissues of the heart (Paragraph [0008]) where a steerable catheter comprising a catheter sheath is introduced within the body (Paragraphs [0070] and [0084]).  Fig. 11b depicts a single lumen with an ultrasound transducer integrated into the catheter sheath (Paragraphs [0085]-[0088]).  Examiner notes that the transducer depicted in Fig. 11b is attached at the end of the sheath on an external surface in its broadest reasonable interpretation.  
Accordingly, it would have been obvious to a person skilled in the art to have modified the device described by Kassab to use an ultrasound Doppler mechanism configured to produce a visual and audible output as described by Millar and Grunwald as such a modification merely involves a simple substitution of one known blood flow determining means for another to yield predictable results.  It would have also been obvious to have rearranged the position of the Doppler mechanism (e.g. sensor) to be attached at an end of the catheter sheath as described by Barley in order to improve the navigation.  Furthermore, such a modification merely involves combining known prior art techniques to yield predictable results (MPEP 2143).  

As for Claim 2, Kassab discloses wherein the pacing embodiment includes steps that deliver and place epicardial, right atrial, and right and left ventricle pacing leads (Paragraph [0157]).  Such disclosures are considered to read on positioning a second epicardial pacing lead as claimed in its broadest reasonable interpretation.  
Barley explains wherein the ablation comprises RF ablation (Paragraph [0054) or alternatively other kinds of energy including optical energy, heat, coldness, acoustical energy, nuclear energy, etc. (Paragraph [0018]).  
Regarding Claims 6-8, Kassab discloses wherein the ablation embodiment includes a step to deliver a catheter for tissue ablation (e.g. to the pulmonary veins, or right atrial and epicardial surface of the heart for atrial and ventricular arrhythmias (Kassab-Paragraph [0157]).  
As for Claim 9, Examiner notes that it would have been obvious to a person skilled in the art to have performed the method described by Kassab on any patient in need of it, including, for example, patients who had cardiac surgery.  
Regarding Claims 15-16, Kassab teaches where the pacing lead is attached to a cardiac resynchronization therapy (CRT) device (Paragraphs [0123], [0157] and [0164]) and where the catheter is positioned under echocardiographic guidance (Paragraph [0108]).  Examiner notes that the CRT device would assess ventricular function in order to apply the appropriate pacing parameters in its broadest reasonable interpretation.  
With respect to Claims 17-18, Examiner notes that normal and routine use of the modified system as described above would read on the claimed steps in its broadest reasonable interpretation.  In other words, if and when the Doppler data indicated the presence of a blood vessel, the catheter would be repositioned to another position that was desirable as described by Kassab.  
As for Claim 35, Barley discloses wherein the system may comprise a localization unit adapted to use fiber bragg-based optical shape sensing (Paragraph [0058]).  Examiner notes that such disclosures are considered to read on the catheter comprising a fiberoptic sensor in its broadest reasonable interpretation.  

13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab, Barley, Millar and Grunwald as applied to claim 1 above and in further view of U.S. Publication No. 2011/0098761 to Wittenberger et al. “Wittenberger”.    
Regarding Claims 13, over Kassab, Barley, Millar and Grunwald discloses a system and method for navigating a pacing or ablation catheter to a target with a Doppler sensor to locate “appropriate" placement the pacing/ablation means as described above.  However, Kassab does not also disclose a step to monitor phrenic nerve activity as claimed.  
Wittenberger teaches from within a similar field of endeavor with respect to treating target tissue (Abstract) where a physiological parameter (e.g. phrenic nerve activity) is monitored for a potential ablation target site (Paragraph [0031] also Fig. 7 and corresponding descriptions).  
At the time of the invention it would have been obvious to a person skilled in the art to have also monitored for a conventional physiologic parameter (e.g. phrenic nerve activity) when selecting an appropriate tissue treatment target.  Such a modification merely involves combining prior art techniques according to known techniques to yield predictable results (MPEP 2143).  

Alternate Rejection: 
Claims 1-4, 6-9, 15-18 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0228221 to Kassab et al. "Kassab" in view of U.S. Publication No. 2012/0105480 to Barley et al. “Barley”, U.S. Publication No. 2012/0289776 to Keast et al. “Keast” and U.S. Publication No. 2009/0005675 to Grunwald et al. “Grunwald”.  
As for Claims 1 and 3, Kassab discloses a method for placing a medical instrument (e.g. ablation device/pacing lead) adjacent to and on the epicardial surface of a heart with a steerable  Kassab further discloses where a "navigational tool" (e.g. Doppler blood flow probe) can be inserted within a lumen of the catheter and is capable of being advanced through its distal end (Paragraph [0043]) in order to identify blood flow which helps the clinician avoid blood vessels during a medical procedure (e.g. pacing/ablation (Paragraph [0164]-[0165]).  Such disclosures are considered to read on the functional language step of “when no blood vessel of a predetermined size is to be determined within an acceptable distance...advancing the delivery sheath..." in its broadest reasonable interpretation.  In other words, normal and routine use of the system described by Kassab would read on the claimed step.  Examiner also notes that the blood vessel proximity is considered to be at least 1 cm and that the blood vessels Kassab is looking to avoid would have a width of at least 1 mm in its broadest reasonable interpretations based on the area of anatomy Kassab’s device is navigating.  In addition, Kassab does not disclose a step of performing coronary angiography within 12 hours of introducing the device within the patient’s body.  Alternatively, Examiner notes that one skilled in the art would have found it obvious to not perform a coronary angiography imaging step on the subject because it would be unnecessary in light of Kassab’s disclosure.   
However, Kassab does not 1) depict or disclose wherein the catheter is a single lumen catheter, 2) use of an ultrasound Doppler probe to identify blood flow with an audible output and 3) where the ultrasound Doppler probe is attached to the end of the steerable delivery sheath on the external surface as now claimed.  
As for the number of lumens, Examiner contends that such a modification is considered to be an obvious design choice in the absence of showing any criticality or unexpected result.  Evidence of the lack of criticality comes from Applicant’s own specification which states that the Barley depicts a single lumen catheter as will be explained below.  Accordingly, it would have been obvious to have resized Kassab’s catheter in one embodiment to only include one lumen as such a modification merely involves a simple design change in the absence of showing any criticality or unexpected result.  
As for the ultrasound Doppler and embedding it or positioning it on the outside of the delivery sheath, Keast teaches from within a similar field of endeavor with respect to navigating instruments within the body where an ultrasound Doppler sensor is utilized to detect proximity of blood vessels (Paragraph [0165]).  Keast explains that the Doppler sensor may be mounted to the catheter, sheath or other elongate instrument to “listen” for blood using the Doppler principle (Paragraph [0269]).  While Keast does not specify the specific type of Doppler output used to convey blood flow proximity, one skilled in the art would readily recognize that Doppler information may be output in a variety of conventional means.  For example, Grunwald teaches from within a similar field of endeavor with respect to navigating a device with Doppler data reducing the need for imaging (Paragraphs [0003] and [0025]).  Grunwald explains that the ultrasound Doppler data can be conveyed to the user audibly and/or visually as a flow velocity profile output 705 or a bar graph 710 (Paragraphs [0140] and [0158]).  Examiner notes that the flow velocity profile and bar graphs are indicative of the amplitude of the Doppler data and thus, a “quantified audio signal on a display” in its broadest reasonable interpretation.  
In addition, Barley teaches from within a similar field of endeavor with respect to medical devices configured to ablate tissues of the heart (Paragraph [0008]) where a steerable catheter comprising a catheter sheath is introduced within the body (Paragraphs [0070] and [0084]).  Fig. 11b depicts a single lumen with an ultrasound transducer integrated into the catheter sheath (Paragraphs [0085]-[0088]).  Examiner notes that the transducer depicted in Fig. 
Accordingly, it would have been obvious to a person skilled in the art to have modified the device described by Kassab to use an ultrasound Doppler mechanism configured to produce a visual and audible output as described by Keast and Grunwald as such a modification merely involves a simple substitution of one known blood flow determining means for another to yield predictable results.  It would have also been obvious to have rearranged the position of the Doppler mechanism (e.g. sensor) to be attached at an end of the catheter sheath as described by Keast and Barley in order to improve the navigation.  Furthermore, such a modification merely involves combining known prior art techniques to yield predictable results (MPEP 2143).  

As for Claim 2, Kassab discloses wherein the pacing embodiment includes steps that deliver and place epicardial, right atrial, and right and left ventricle pacing leads (Paragraph [0157]).  Such disclosures are considered to read on positioning a second epicardial pacing lead as claimed in its broadest reasonable interpretation.  
Regarding Claim 4, Barley explains wherein the ablation comprises RF ablation (Paragraph [0054) or alternatively other kinds of energy including optical energy, heat, coldness, acoustical energy, nuclear energy, etc. (Paragraph [0018]).  
Regarding Claims 6-8, Kassab discloses wherein the ablation embodiment includes a step to deliver a catheter for tissue ablation (e.g. to the pulmonary veins, or right atrial and epicardial surface of the heart for atrial and ventricular arrhythmias (Kassab-Paragraph [0157]).  
As for Claim 9, Examiner notes that it would have been obvious to a person skilled in the art to have performed the method described by Kassab on any patient in need of it, including, for example, patients who had cardiac surgery.  
Kassab teaches where the pacing lead is attached to a cardiac resynchronization therapy (CRT) device (Paragraphs [0123], [0157] and [0164]) and where the catheter is positioned under echocardiographic guidance (Paragraph [0108]).  Examiner notes that the CRT device would assess ventricular function in order to apply the appropriate pacing parameters in its broadest reasonable interpretation.  
With respect to Claims 17-18, Examiner notes that normal and routine use of the modified system as described above would read on the claimed steps in its broadest reasonable interpretation.  In other words, if and when the Doppler data indicated the presence of a blood vessel, the catheter would be repositioned to another position that was desirable as described by Kassab.  
As for Claim 35, Barley discloses wherein the system may comprise a localization unit adapted to use fiber bragg-based optical shape sensing (Paragraph [0058]).  Examiner notes that such disclosures are considered to read on the catheter comprising a fiberoptic sensor in its broadest reasonable interpretation.  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab, Barley, Keast and Grunwald as applied to claim 1 above and in further view of U.S. Publication No. 2011/0098761 to Wittenberger et al. “Wittenberger”.    
Regarding Claims 13, over Kassab, Barley, Keast and Grunwald discloses a system and method for navigating a pacing or ablation catheter to a target with a Doppler sensor to locate “appropriate" placement the pacing/ablation means as described above.  However, Kassab does not also disclose a step to monitor phrenic nerve activity as claimed.  
Wittenberger teaches from within a similar field of endeavor with respect to treating target tissue (Abstract) where a physiological parameter (e.g. phrenic nerve activity) is 
At the time of the invention it would have been obvious to a person skilled in the art to have also monitored for a conventional physiologic parameter (e.g. phrenic nerve activity) when selecting an appropriate tissue treatment target.  Such a modification merely involves combining prior art techniques according to known techniques to yield predictable results (MPEP 2143).  
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-9, 13, 15-18 and 35 have been considered but are moot in view of the updated grounds of rejection.  
However, Examiner will address Applicant’s arguments which may still pertain to the rejection above.  For example with respect to the negative limitation of not performing coronary angiography on the subject within 12 hours, Applicant argues “Kassab’s silence regarding coronary angiography as a step is not the same as the negative limitation specifically excluding this step.  Nothing in Kassab would indicate to a person having ordinary skill in the art that Kassab contemplates the possibility of actively omitting coronary angiography or the benefits of doing so.  The Federal Circuit has held that mere silence is not sufficient to prove that prior art reference meets the negative limitation.” (REMARKS, Page 12; IBM v Iancu).  Examiner respectfully disagrees.  First, it should be noted that the cited case is non-precedential and that the fact pattern in IBM v. Iancu is not identical to the current case.  For example, in IBM v. Iancu the Mellmer reference positively cited an access card and it was unclear whether it included credentials.  In the instant application, Kassab does not positively cite a step of performing coronary angiography nor a disclosure of using such a system so nothing should be “unclear” to applicant about its use.  In addition, Examiner notes that the Federal Circuit has held (albeit non-precedential) in WAG Acquisition, LLC v. WebPower, Inc., No. 2018-1617 (Fed. Cir. Aug. 26, 2019) where 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793